Title: From John Adams to the President of Congress, No. 40, 10 April 1780
From: Adams, John
To: Huntington, Samuel,President of Congress


     
      Sir
      Paris April 10th. 1780
     
     Duplicate
     The Memoire of the Prince Gallitzin, Envoy Extraordinary of all the Russias to the States General, presented the third of this Month, is of too much Importance to the United States of America, and their Allies, to be omitted to be sent to Congress. It is of the following Tenor.
     High and Mighty Lords.,
     “The Undersigned, Envoy Extraordinary of her Majesty the Empress of all the Russias, has the Honor to communicate a Copy of the Declaration, which the Empress his Sovereign has made to the Powers actually at War. Your High Mightinesses may regard this Communication, as a particular Mark of the Attention of the Empress, to the Republic equally interested in the Reasons which have given Birth to this declaration.
     He has, moreover, orders to declare, in the name of her Imperial Majesty, that how much soever She may desire, on the one hand, to maintain during the present War, the strictest Neutrality, She will nevertheless maintain, by means the most efficacious, the Honor of the Russian Flag, and the Safety of the Commerce and the Navigation of her Subjects, and will not suffer that any Injury should be done to it, by any of the belligerent Powers. That, to avoid on this occasion all Misunderstanding, or false Interpretation, She has thought it her Duty to specify in her Declaration, the Terms of a free Commerce, and of that which is Contraband: that if the definition of the former, is founded upon Notions the most simple, the most clear and the most determinate by the Law of Nature, that of the latter, is taken by her literally from the Treaty of Commerce, of Russia with Great Britain: that by this She proves incontestibly her good Faith, and her Impartiality, towards both Parties that She thinks, consequently, that She ought to expect, that the other commercial Powers will be earnest to accede to her manner of thinking, relative to the Neutrality. In persuance of these Views her Majesty has charged the Subscriber, to invite your High Mightinesses to make a Common Cause with her, insomuch that this Union may serve to protect Commerce and Navigation; observing at the same time the most exact Neutrality, and to communicate to You the measures which She has taken in Consequence: Similar Invitations have been already made to the Courts of Copenhagen, Stockholm and Lisbon, to the End that by the common Cares of all the neutral maritime Powers, a natural System founded on Justice, and which by its real Utility, may serve as a Rule for future Ages, may be established and made legal, in favor of the commercial Navigation of neutral Navigations i.e. Nations. The Subscriber makes no doubt, that your High Mightinesses will take into Consideration the Invitation of her Imperial Majesty, and concur in making without delay a Declaration to the belligerent Powers founded upon the same principles, with those of the Empress his Sovereign, by explaining your Sentiments at the same time upon the Subject of the protection of your Commerce, of your Navigation, and of the Nature of contraband Goods conformably to the Terms of your particular Treaties with other Nations. Moreover, the Subscriber has the Honor to assure your High Mightinesses, that if, for establishing solidly a System, equally glorious and advantageous, to the good prosperity of Navigation in general, you will commence a Negotiation with the neutral Powers abovementioned, to the End to establish a particular Convention upon this Subject, the Empress his Sovereign will be ready to engage in it.
     Your High Mightinesses will readily percieve the Necessity of coming to a Resolution upon Subjects equally important and advantageous to Humanity in general: the Subscriber requests the favor that your High Mightinesses would furnish him with a speedy Answer.”
     Declaration of her Majesty the Empress of Russia, made to the Courts of Versailles, Madrid and London, mentioned in the foregoing Memorial.
     “The Empress of all the Russias, has manifested so visibly the Sentiments of Justice, Equity and Moderation which animate her, and has given, during the whole Course of the War maintained against the Ottoman Porte, such convincing Proofs of her Attention to the Rights of Neutrality, and the Freedom of Commerce in general, that in this Respect She may appeal to the Testimony of all Europe. This Conduct, as well as the scrupulous Exactness; with which She has observed the Rules of Neutrality, during the Course of this War, have given Room to hope, that her Subjects would peaceably enjoy the fruits of their Industry, and the Advantages which belong to all neutral Nations. Experience has, however, taught her the contrary. Since neither these Considerations, nor the regard due, to what the Law of Nations in general prescribes, have been able to hinder, the Subjects of her Majesty from being oftentimes troubled in their Navigation, or interrupted and retarded in their Commerce, by the Subjects of the Belligerent Powers. These Interruptions, having come upon Business in general, and that of Russia in particular, are of a Nature to awaken the Attention of all the neutral Nations, and oblige her Majesty the Empress to seek to deliver herself from them, by all means suitable to her Dignity, and the well-being of her Subjects: but before She shall put them in Execution, and being filled with a sincere desire to prevent all subsequent Acts of Violence; She has thought that it was consistent with her Equity, to lay open to all Europe, the principles which will govern her, and which are indispensible to prevent all Misunderstanding, as well as all which might give Occasion to it. To this She has determined herself with so much the more Confidence, as these Principles are drawn from the primitive Law of Nations, adopted by all Nations, which the belligerent Powers themselves cannot enervate, at least but by violating the Laws of Neutrality, and contemning the fundamental Rules, which they themselves have adopted, in divers Treaties and Alliances now existing.
     Art. 1st. That all neutral Vessels ought to navigate freely, from one port to another, as well as upon the Coasts of the Powers now at War.
     Art 2d. That the Effects belonging to the Subjects of the belligerent Powers, shall be free, in neutral Ships, except always, contraband Goods.
     Art. 3d. That her Imperial Majesty, in Consequence of the Limits above fixed, will adhere strictly, to that which is stipulated by the tenth and eleventh Articles of her Treaty of Commerce with Great Britain concerning the manner, in which She ought to conduct towards all the belligerent Powers.
     Art. 4th. That as to what concerns a Port blocked, we ought not in Truth to consider, as such, any but those, which are found so well shut up, by a fixed and sufficient Number of Vessels belonging to the Power which attacks it, that one cannot attempt to enter into such Port, without evident danger.
     Art. 5th. That these Principles, above laid down, ought to serve as a Rule in all proceedings, whenever there is a Question concerning the Legality of Prizes.
     From these Considerations, her Imperial Majesty, makes no difficulty to declare that wishing to insure the Execution of that which is herein before declared, to maintain at the same time the honor of her flag, as well as the Safety of the Commerce of her States and also to protect the Navigation of her Subjects, against all those whom it may concern, She has given Orders, that a considerable Portion of her maritime Forces, shall be put to Sea, with no other Intention, than to insure the Observation of the most exact and the most strict Neutrality, which her Majesty proposes to keep as long as She shall not see herself absolutely forced to depart from that System of Moderation and of perfect Neutrality, which She has adopted: in such Sort, that it will not be but in the last Extremity, that her Fleet will exercise her final Orders, to go, wherever the Necessity and the Circumstances may require.
     It is then, by assuring the belligerent Powers in the most solemn manner, and with all that Rectitude and Sincerity, which form the distinguishing Character of her Imperial Majesty; that She declares to them, that She proposes to herself no other Thing, than to convince them of the Sentiments of Equity with which She is animated, as well of the Tendency of her salutary Views towards the well-being of all Nations in general, and particularly of those now at War, and that consequently her Imperial Majesty, will provide her Admiralty, as well as her Generals, with Instructions relative to this System, extracted from the Code of Nations, and which they have so often taken for Rules in their Treaties.”
     
      I have the Honor to be, with the greatest Respect, Sir, your most obedient and most humble Servant.
      John Adams
     
    